DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 06, 2021.
Applicant's election with traverse of Claims 1-12 and 15, species "a piping system" in the reply filed on July 06, 2021 is acknowledged.  The traversal is on the ground(s) that the.  This is not found persuasive because the species share a technical feature that is not special, as it clearly obvious over the prior art (claim 1 as discussed below in section 26).
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Note
Regarding claim 1 as presently recited renders Ca, Mg and REM all optional as the lower limit for all three is 0.  This subsequently renders the limitation of claim 11 optional.  If REM is present it would be La, Ce, Pr or a mixture thereof.  However, REM is itself optional in the independent claim (lower limit of 0).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-11 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 2, claim 2 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 3, claim 3 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 4, claim 4 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 5, claim 5 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 6, claim 6 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 7, claim7 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 8, claim 8 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 9, claim 9 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 10, claim 10 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 11, claim 11 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Regarding claim 12, claim 12 recites “a duplex stainless steel alloy as defined in claim 1”, it is indefinite if this is the same duplex stainless steel alloy of claim 1, if so it should read “the duplex stainless steel alloy” or “said duplex stainless steel alloy”.

Further regarding claim 12, it is indefinite if the process (use) or material (duplex stainless steel alloy) is being claimed.

Regarding claim 15, claim 15 recites the limitation "the alloy" in line 2.  There is insufficient antecedent basis for this limitation in the claim (there is sufficient antecedent basis for “the duplex stainless steel alloy”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 12, claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “use of” a material is not one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2008/0138232 A1), hereinafter Kangas.

Regarding claims 1-9 and 11, Kangas teaches a duplex stainless steel alloy (Claim 1; [0015]) with a composition in weight % as shown in the below table and example 5 (Table 1) produces a CRC value range of 18.5-19.0 (Co in table 1 is reported to the nearest whole integer, which allows for “0” to read to 0-0.49, which encompasses the lower limit as claimed in claims 1 and claim 6, further Co is a result effective variable that can be adjusted to be sufficient 
Table
Element
Cl. 1
Cl. 2, 5-9 (3) {4}
Kangas [0015] Tbl 1Ex. 5*
Kangas [0015], [0043]+
Rationale to optimize Kanas as result effective variables#
C
≤ 0.03

0.015
≤ 0.06
Sufficient to strengthen stainless steel, limited to avoid precipitation of Cr carbides ([0038])
Si
≤ 0.5

0.15
≤ 1.0
Sufficient to act as a deoxidizer and increase floatability, limited to reduce precipitation of intermetallic phase ([0037])
Mn
≤ 2.5
0.5-2.2
1.0
0<Mn≤ 3
Sufficient to increase solubility of N, limited to avoid pitting corrosion ([0036])
Cr
30.0<Cr≤ 35.0
30.5-35.0
(30.5-32.0)
{30.5-31.6}
31.0
25-35
Sufficient to improve resistance to corrosion and improve alloy strength, limited to avoid forming intermetallic precipitations ([0032])

5.5-8.0
6.0-7.5
7.57
4-10
Sufficient to attain desirable content of austenite and ferrite ([0033])
Mo
2.0-2.5

2.5
1-6
Sufficient to improve resistance to corrosion and strength, while limited to avoid forming intermetallic precipitations ([0034])
W
≤ 2.5
0.02-1
2.0
W: 0.1-5% and optionally Cu/W/Co 0.1-10%
Sufficient to improve resistance to corrosion, limited to reduce worsening of inter-crystalline corrosion resistance ([0040])
Co
0.01-0.8
0.02-0.6
0@

Sufficient to reduce precipitation of sigma phase, increase corrosion resistance and structural stability ([0041])
Cu
≤ 1.0
0.10-0.40
1.0

Sufficient to improve corrosion resistance, limited to avoid exceeding solubility limit ([0039])
N
0.3-0.6

0.5
0.3-0.6
Sufficient to increase resistance to corrosion, increase structural stability and 

≤ 0.0040


Ca/Mg/Ce total less than 0.1% preferably
Sufficient to obtain melt purification or improve workability of material, limited to avoid harmful effects ([0043])
Mg
≤ 0.0040




REM
≤ 0.1




Fe & unavoidable impurities
remainder

balance
balance
N/A (balance)

*A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

+Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

#All elements are result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed ranges (MPEP 2144.05 II. B)

@
Regarding claim 10, Kangas teaches each limitation of claim 1 as discussed above.  Kang does not specifically teach wherein CRC is between 14.95 and 18.00.  Kangas example 5 teaches where CRC is 18.5, as discussed above (table 1).  However, all portions of the equation, Ni, Co and Mo, are result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed CRC range. (MPEP 2144.05 II. B). The content of Mo is adjustable to be sufficient to improve resistance to corrosion and strength, while limited to avoid forming intermetallic precipitations ([0034]), content of Co is adjustable to be sufficient to reduce precipitation of sigma phase, increase corrosion resistance and structural stability ([0041]), and nickel is adjustable to be sufficient to attain desirable content of austenite and ferrite ([0033]).

Regarding claim 15, Kangas teaches each limitation of claim 1 as discussed above, and further teaches use of duplex stainless steel in pipes welded together ([0003]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kangas in view of Larsson et al. (US 2018/03044224 A1), hereinafter Larsson.

Regarding claim 12, Kangas teaches each limitation of claim 1 as discussed above.  Kang does not specifically teach use of a duplex stainless steel alloy as defined in claim 1 in a urea synthesis process.
Larsson, in the similar field of endeavor, corrosion resistant duplex stainless steels ([0002]-[0003]), with compositions overlapping Kang and claim 1 of applicant (claim 1) teaches use of the duplex stainless steel that is corrosion resistant for use in a urea plant for urea synthesis ([0002]-[0005]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kangas to incorporate use of the duplex stainless steel that is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784